The defendants in error have filed no brief in this cause, and no excuse has been offered for their failure to file brief. We have examined the brief filed, and find that the authorities therein cited seem to reasonably sustain the contention of plaintiff in error and his assignments of error. In accordance with a long line of decisions of this court, we will not take time to search for authorities to sustain the judgment of the court below. This cause should, therefore, be reversed and remanded.
By the Court: It is so ordered. *Page 249